DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/19/2021 has been entered. Claims 5, 13 and 15 were cancelled. Claims 1-4, 6-12 and 14 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejections.  

Allowable Subject Matter
Claims 1-4, 6-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites allowable subject matter “estimating … a temperature of the wind turbine blade in a vicinity of the wind turbine blade load sensor based on at least one of: a measured temperature of a nacelle of the wind turbine, a measured temperature of a second wind turbine blade of the wind turbine, or a measured temperature of a second wind turbine”.
In the closest prior art, Volathen (U.S. Pre-Grant Publication No. 2010/0004878) teaches a sensor system for a wind turbine blade (2; figure 3) having an aerodynamic body defining a leading edge and a trailing edge, the system comprising: a load sensor providing a load measurement of blade load on the wind turbine blade (strain sensors 4 on blade root; figure 3); a hardware processor interfaced with the load sensor and configured to provide a temperature-corrected load parameter as an output (measurement instrument 5 converting signals from strain sensor 4 and temperature compensation sensor 4a to electronic data; paragraph [0039]). Volathen further teaches temperature compensation sensors for all three blades of the wind turbine. However, Volathen does not teach estimating temperature of a 
No prior art of record sufficiently teaches estimating a temperature of a wind turbine blade based on the measured temperature of the nacelle, or the temperature of another turbine blade or another wind turbine.

Claims 2-4 and 5 are also allowed by virtue of their dependency on claim 1.

Claims 7-12 are also allowed because claims 7-12 also require “estimating … a temperature of the wind turbine blade in a vicinity of the wind turbine blade load sensor based on at least one of: a measured temperature of a nacelle of the wind turbine, a measured temperature of a second wind turbine blade of the wind turbine, or a measured temperature of a second wind turbine”.

Claim 14 contains allowable subject matter “modelling temperature of the wind turbine blade in a vicinity of the wind turbine blade load sensor based on a net heat energy transferred to an interior of the wind turbine blade” indicated as allowable in the Non-Final Office Action dated 12/23/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571) 272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745